Title: Joshua Dodge to Thomas Jefferson, 9 November 1819
From: Dodge, Joshua
To: Jefferson, Thomas


						
							Respected Sir
							
								Marseilles
								9 Novr 1819
							
						
						I have lately had the pleasure of recg the information of my appointment to the Consulate of this Port by the President—I profit of the first opportunity which has offered from here for our Country Since recg the news of my appointment to respectfully request you to be pleased to accept my most Sincere & my most grateful thanks for your powerful influence which you have So Kindly & So effectually exerted in my favor & which has been Crowned with Such complete Success. My Conduct shall prove that your Confidence has Not been bestowed on a person unworthy of Same, & the best thanks my grateful heart can offer you for your exertions in my favor will be by doing my duty as an American Consul ought always to do, that is in an honorable & upright manner with equal Justice to all parties & protecting the Commercial Interests of my Countrymen whose Vessels may arrive in this Port & by So doing I feel confident it will be the best & most acceptable manner of proving to you my grateful feelings for the honor which you have confered on me in obtaining for me this Consulate—
						
						I, a few days, Since had the pleasure of recg your esteemed letter of Augt 22, & on enquiring of Madame Samatin She informed me that the Commissions mentioned in yours of 26 May have been executed by her orders and already forwarded, with the exception of the Wines of Bellet which I forward by this opportunity being the first that has taken place for any Port in the Chesapeak or north of it Since my receiving Same from Mr Sasserno.
						It will give me the most Sincere pleasure to execute any Commission you may think fit to honor me with & by Commanding my Services you will be confering on me a favor. Whatever  Articles you may wish to have from this part of Europe your orders Shall be attended to with pleasure & executed with the Strictest attention. I remain with Sentiments of the deepest gratitude your most grateful & most Obedt Servt—
						
							
								Josha Dodge
							
						
					